Good afternoon,

                                                                          FILED IN
                                                                   12th COURT OF APPEALS
                                                                        TYLER,
The District Clerk’s Office will send the exhibits that you have requested   SXETEXAS
                                                                                   1,
                                                                   11/10/2015 2:24:52 PM
search warrant; SXE 2 CD; SXE 3 Miranda rights; and SXE 4 DVD interview. As
                                                                          PAM ESTES
far as DXE 1 that was only offered and not admitted.                        Clerk




Thank you

Whitney Harry